 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JANE TATUM,                                        Case No. 1:19-cv-01263-SAB

12                  Plaintiff,                          ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS AND
13          v.                                          DIRECTING CLERK OF COURT TO ISSUE
                                                        SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                        (ECF Nos. 1, 2)
15                  Defendant.

16

17          Plaintiff Jane Tatum (“Plaintiff”) seeks judicial review of a final decision of the

18 Commissioner of Social Security (“Commissioner” or “Defendant”) denying an application for

19 disability benefits pursuant to the Social Security Act. On September 10, 2019, Plaintiff filed an
20 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.) Plaintiff’s

21 application to proceed in forma pauperis demonstrates entitlement to proceed without

22 prepayment of fees and shall be granted. Plaintiff is hereby directed to paragraph 1 of the

23 scheduling order to be issued in this action, which directs that the summons and complaint shall

24 be served within 20 days of the filing of the complaint. Plaintiff shall promptly file proof of

25 service with the Court upon completion of service.

26 ///
27 ///

28 ///


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED THAT:

 2          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 3          2.      The Clerk of Court is DIRECTED to issue a summons; and

 4          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 5                  summons, and this order upon the defendant if requested by the plaintiff.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        September 12, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
